FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.333-72376 MEDICAL CONNECTIONS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 65-0920373 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4ex Avenue Suite 310 Boca Raton, Florida (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (561) 353-111 Former name, former address and former fiscal year, if changed since last report. Indicate by a check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 12,028,662 shares of Common Stock, $.001 par value as of July 19, 2011 INDEX Page PART I. – FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2011 (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2011 and June 30, 2010 (unaudited) Condensed Consolidated Statements of Operations for the Six Months Ended June 30, 2011 and June 30, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements as of June 30, 2011 (unaudited) 8 Item 2.
